Exhibit 10.8

 

Execution Version

 

EXTENSION OF WAIVER AND CONSENT

 

EXTENSION OF WAIVER AND CONSENT under the Credit Agreement referred to below,
dated as of June 12, 2014 (this “Consent Extension”), among THE HERTZ
CORPORATION, a Delaware corporation (the “Parent Borrower”), PUERTO
RICANCARS, INC., a Puerto Rico corporation (“Puerto Ricancars” and, together
with the Parent Borrower, the “Borrowers”), GELCO Corporation d/b/a GE Fleet
Services (“GELCO”), as administrative agent, domestic collateral agent and
PRUSVI collateral agent under the Credit Agreement referred to below (in such
capacities, respectively, the “Administrative Agent”, the “Domestic Collateral
Agent” and the “PRUSVI Collateral Agent”), and the other parties signatory
hereto.

 

RECITALS

 

WHEREAS, the Borrowers have entered into that certain Credit Agreement, dated as
of September 22, 2011 (as amended by the First Amendment, dated as of
December 12, 2012 and as further amended, amended and restated, supplemented or
otherwise modified (including pursuant to the Waiver and Consent referred to
below) from time to time, the “Credit Agreement”) among the Borrowers, the
Lenders from time to time party thereto, GELCO as, as Administrative Agent,
Domestic Collateral Agent and PRUSVI Collateral Agent and the other financial
institutions party thereto;

 

WHEREAS, the Borrowers, the Administrative Agent, the Domestic Collateral Agent
and PRUSVI Collateral Agent are party to that certain Waiver and Consent, dated
as of May 16, 2014 (the “Waiver and Consent”) pursuant to which the Lenders
consented to extend the date for delivery of the March 2014 Quarterly Financial
Statements (as defined therein) and certain other information to the Extended
Delivery Date (as defined therein) and granted the waivers specified therein
until the Extended Delivery Date;

 

WHEREAS, the Parent Borrower has requested that the Lenders consent to extend
the Extended Delivery Date specified in the Waiver and Consent, including for
delivery of financial and other information for the second fiscal quarter of
2014;

 

WHEREAS, the Parent Borrower has concluded that the financial statements of the
Parent Borrower and its consolidated subsidiaries for the fiscal year 2011 must
be restated;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Waiver and Consent or in the Credit Agreement, as applicable.

 

Section 2.                                           Extension of Waiver and
Consent.

 

(a)                                                                                
The Lenders hereby (i) agree to amend the Waiver and Consent by deleting the
phrase “June 15, 2014” in Section 2(a) of the Waiver and Consent and
substituting

 

--------------------------------------------------------------------------------


 

therefor the phrase “November 14, 2014” and (ii) agree that each reference to
the “Extended Delivery Date” in the Waiver and Consent and in this Section 2
shall be construed to be a reference to the date November 14, 2014, including
without limitation for purposes of the waivers set forth in Sections 2(b) and
2(c) of the Waiver and Consent, and the agreement and acknowledgement set forth
in Section 2(d) of the Waiver and Consent.

 

(b)                                 The Lenders hereby agree to amend the Waiver
and Consent by:

 

(i)             deleting the phrase “fiscal quarter ended March 31, 2014” in
Section 2(a) of the Waiver and Consent and substituting therefor the phrase
“fiscal quarters ended March 31, 2014 and June 30, 2014”,

 

(ii)          deleting the phrase “March 2014” each time such phrase appears in
Sections 2(a) and 2(b) and in the recitals of the Waiver and Consent,

 

(iii)       deleting the phrase “for the fiscal quarter ended March 31, 2014”
and substituting therefor the phrase “for the fiscal quarters ended March 31,
2014 and June 30, 2014” in subclause (ii) of Section 2(b) of the Waiver and
Consent,

 

(iv)      inserting the phrase “, provided that this subclause (ii) shall not be
applicable with respect to Indebtedness (x) in respect of which a Default Notice
has been given to commence a grace period that will lapse prior to the Extended
Delivery Date or to declare an occurrence of an event of default before notice
of Acceleration may be delivered or (y) that has become due prior to its stated
maturity,” after the phrase “any other Indebtedness” at the end of subclause
(ii) of Section 2(b) of the Waiver and Consent,

 

(v)         deleting the phrase “until the Extended Delivery Date” in the first
sentence of Section 2(c) of the Waiver and Consent and substituting therefor the
phrase “until the earlier of the Extended Delivery Date and the 15th day
following the first date on which all Quarterly Financial Statements have been
delivered (such earlier date, the “Extension Date”)”,

 

(vi)      deleting the phrase “Extended Delivery Date” each time such phrase
appears in the second sentence of Section 2(c) of the Waiver and Consent and
substituting therefor the phrase “Extension Date”, and

 

(vii)        inserting the phrase “(provided that this subclause (iv) shall not
be applicable with respect to Indebtedness (x) in respect of which a Default
Notice has been given to commence a grace period that will lapse prior to the
Extension Date or to declare an occurrence of an event of default before notice
of Acceleration may be delivered or (y) that has become due prior to its stated
maturity)” after the phrase “Section 9(e) of Credit Agreement” in subclause
(iv) of Section 2(c) of the Waiver and Consent.

 

Section 3.                                           Conditions to Effectiveness
of Consent Extension.  This Consent Extension shall become effective on the date
(such date, if any, the “Consent Effective Date”) the Administrative Agent shall
have received this Consent Extension executed and delivered by a

 

2

--------------------------------------------------------------------------------


 

duly authorized officer of the Parent Borrower and the requisite Lenders set
forth in Section 11.1 of the Credit Agreement.  The Administrative Agent shall
give prompt notice in writing to the Parent Borrower of the occurrence of the
Consent Effective Date.

 

Section 4.                                           Effects on Loan Documents;
Acknowledgement.

 

(a)                                 Except as expressly modified hereby, the
Waiver and Consent shall continue in effect in accordance with its terms. 
Except as expressly set forth herein and in the Waiver and Consent as modified
hereby, this Consent Extension (i) shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Domestic Collateral Agent, PRUSVI
Collateral Agent or the Loan Parties under the Credit Agreement or any other
Loan Document, and (ii) shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect as modified by this Consent Extension and the Waiver and Consent and
nothing herein can or may be construed as a novation thereof.  Each Loan Party
reaffirms on the Consent Effective Date its obligations under the Loan Documents
to which it is party and the validity, enforceability and perfection of the
Liens granted by it pursuant to the Security Documents.  This Consent Extension
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Consent Effective Date, all references to the Credit Agreement in
any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as modified by this Consent Extension and the Waiver and
Consent.

 

(b)                                 For the avoidance of doubt, neither this
Consent Extension nor the Waiver and Consent as modified hereby constitutes an
acknowledgement by the Parent Borrower or its Subsidiaries that a Restatement
would result in a Default, Specified Default or Event of Default under the Loan
Documents and the Parent Borrower and its Subsidiaries reserve all of their
respective rights under the Loan Documents in connection therewith.

 

Section 5.                                           Expenses.  The Parent
Borrower agrees to pay or reimburse the Administrative Agent for (1) all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Consent Extension, any other documents prepared in connection herewith and the
transactions contemplated hereby, and (2) the reasonable fees, charges and
disbursements of Latham & Watkins LLP, as counsel to the Administrative Agent.

 

Section 6.                                           Counterparts.  This Consent
Extension may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Consent Extension by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

3

--------------------------------------------------------------------------------


 

Section 7.                                           Applicable Law.  THIS
CONSENT EXTENSION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CONSENT EXTENSION SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION.

 

Section 8.                                           Headings.  The headings of
this Consent Extension are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent Extension to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

PUERTO RICANCARS, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

GELCO CORPORATION D/B/A GE FLEET SERVICES,

 

As Lender, Administrative Agent, Domestic Collateral Agent and PRUSVI Collateral
Agent

 

 

 

 

 

By:

/s/ Ken Moore

 

 

Name: Ken Moore

 

 

Title: Vice President, Risk

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

By signing below, you have indicated your consent to the Consent Extension

 

 

 

Name of Institution:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Matthew T. O’Keefe

 

Name: Matthew T. O’Keefe

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------